 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:16-CR-133 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     ATHANASIOS DIMOU,                                AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:       May 14, 2020
17                                                    Time:       9:30 a.m.
                                                      Court:      Hon. Troy L. Nunley
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney James
22
     Conolly, and Attorney Todd Leras on behalf of Defendant Athanasios Dimou, stipulate as
23
     follows:
24
            1. This matter is presently set for status conference/change of plea hearing on March
25

26              26, 2020. The parties continued the matter by prior stipulation, from March 12, 2020,

27              to allow defense counsel an opportunity to review a revised plea agreement with Mr.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1           Dimou. During this two-week period national events have unfolded related to the
 2
             declaration of a national emergency addressing the spread of COVID-19. Federal and
 3
             state authorities issued increasingly restrictive directives to limit large gatherings of
 4
             people. Defendant Dimou requests to continue this matter to May 14, 2020.
 5

 6        2. Defendant Dimou is being held at the Wayne Brown Correctional Facility in Nevada

 7           City, California (“Nevada County Jail”), a facility approximately 65 miles from
 8
             downtown Sacramento. The Nevada County Jail permitted social visits to inmates to
 9
             continue despite the warnings by the Centers for Disease Control (CDC) about the
10
             spread of COVID-19.
11

12        3. Defense counsel, heeding the CDC advice to limit social interactions, reduced visits

13           to detained clients during the period covered by the most recent continuance. This
14
             included avoiding visits to the Nevada County Jail, which requires check-in at a
15
             public counter. In addition, the confidential booths at the Nevada County Jail require
16
             entry through a common area used by social visitors. These circumstances,
17

18           according to the CDC, increase the risk of spreading COVID-19.

19        4. On March 16, 2020, the Court issued General Order 611, which addresses public
20
             health concerns stemming from the spread of COVID-19. General Order 611
21
             attempts to limit court appearances to essential matters. Given the circumstances
22
             related to the threat posed by COVID-19, defense counsel needs additional time to
23

24           review a revised plea agreement expected from the government in the next week.

25           Defense counsel represents that Mr. Dimou’s matter does not appear to be an
26
             essential matter within the meaning of General Order 611. The continuance is
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1           requested by defense counsel and Mr. Dimou to reduce the risk of spreading COVID-
 2
             19, including during transportation of Mr. Dimou from Nevada City to Sacramento.
 3
             The continuance further allows preparation for a change of plea to occur at a time
 4
             when the threat of COVID-19 subsides. Defense counsel intends to continue legal
 5

 6           research and defense investigation of sentencing mitigation during the intervening

 7           period.
 8
          5. Based on the above-stated facts, Defendant Dimou requests that the Court find that
 9
             the ends of justice served by continuing the case as requested outweigh the best
10
             interest of the public and the Defendant in a trial within the time prescribed by the
11

12           Speedy Trial Act.

13        6. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
14
             seq., within which trial must commence, the time period of March 26, 2020 to May
15
             14, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
16
             (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
17

18           at Defendant Dimou’s request on the basis that the ends of justice served by taking

19           such action outweigh the best interest of the public and the Defendant in a speedy
20
             trial.
21
          7. Nothing in this stipulation and order shall preclude a finding that other provisions of
22
             the Speedy Trial Act dictate that additional time periods are excludable from the
23

24           period within which a trial must commence.

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1

 2
            Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
 3
     Todd Leras via email to sign it on his behalf.
 4

 5
     DATED: March 18, 2020
 6                                                     By     /s/ Todd D. Leras for
                                                              JAMES CONOLLY
 7                                                            Assistant United States Attorney
 8
     DATED: March 18, 2020
 9                                                     By     /s/ Todd D. Leras
                                                              TODD D. LERAS
10                                                            Attorney for Defendant
                                                              ATHANASIOS DIMOU
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference/change of plea hearing in this matter as to Athanasios
 4
     Dimou, scheduled for March 26, 2020, is vacated. A new status conference/change of plea
 5

 6   hearing for Athanasios Dimou is scheduled for May 14, 2020, at 9:30 a.m. The Court further

 7   finds, based on the representations of the parties and Defendant Dimou’s request, that the ends of
 8
     justice served by granting the continuance outweigh the best interests of the public and the
 9
     defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
10
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
11

12   consideration the exercise of due diligence for the period from March 26, 2020, up to and

13   including May 14, 2020.
14
            IT IS SO ORDERED.
15
     DATED: March 19, 2020
16                                                        Troy L. Nunley
                                                          United States District Judge
17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
